Judgment unanimously reversed on the law without costs and petition granted. Memorandum: Supreme Court erred by concluding that article 12 of the Correction Law applies only in counties with populations of one million or more. The court applied a grammatical construction to arrive at that result, but a grammatical construction is never "to be followed when it leads away from the legislative intent” (McKinney’s Cons Laws of NY, Book 1, Statutes § 254, at 419). The legislative history of article 12 leaves no doubt that it was meant to apply to all counties regardless of population (see, Pelgrin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 10B, Correction Law art 12, 1991 Pocket Part, at 42-43). (Appeal from Judgment of Supreme Court, Allegany County, Sprague, J.—Article 78.) Present—Callahan, A. P. J., Doerr, Boomer, Balio and Lawton, JJ.